Hill, C. J.
An indictment -for an assault (omitting the formal parts) contains the following allegations: The defendants “did unlawfully attack and assault one W. A. Abercrombie on the public highway, . and did threaten to do violence to him, said Abercrombie, did curse and abuse him, said Abercrombie, they, the said [defendants]"being then and there armed with pistols, did violently and unlawfully attempt to stop the 17. S. mail wagon which the said Abercrombie was then driving, by forcibly catching the bridle of his, Abercrombie’s, horse, the same being then and there an attempt on the part of said defendants to commit a violent injury on the person of him, said W. A. Abercrombie, and'being then and there prevented from committing a personal, violent injury on him, the said Abercrombie, by the presence and entreaties of one Dr. W. E. Goldin.” Held, that while these .allegations are sufficient to show some offense, or the preparation to commit some offense, yet, as amplified and explained by the specific details, they do not show that an assault was actually committed on the person of Abercrombie; and a demurrer to the indictment should have been sustained.

Judgment reversed.